UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6232



MICHAEL WAYNE MONTGOMERY, a/k/a Shaka Macumba
Zulu X,

                                            Plaintiff - Appellant,

          versus

MICHAEL B. MOORE; LAURIE BESSINGER; VAUGHN
JACKSON, Captain; JOHN DOES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-1198-6-3AK)

Submitted:   June 20, 1995                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wayne Montgomery, Appellant Pro Se. William Henry Davidson,
II, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON & SIMS,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Montgomery v.
Moore, No. CA-95-1198-6-3AK (D.S.C. Jan. 31, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2